Mr. JUSTICE GREEN, concurring in part and dissenting in part: I concur in the affirmance of the judgments awarding compensatory damages to the plaintiff administrator and the individual plaintiff. I dissent from the reversal of the judgment entered for the defendant notwithstanding the verdict awarding the plaintiff administrator punitive damages. My dissent is for the reasons stated in my partial concurrence and partial dissent in Churchill v. Norfolk & Western Ry. Co., 46 Ill. App. 3d 781,_N.E.2d__